 

TERMINATION AGREEMENT

 

This Termination Agreement, dated as of December 22, 2018 (the “Termination
Agreement”), by and among ZHUOLU JINXIN MINING CO., LTD., a limited company
organized under the laws of the People’s Republic of China (the “VIE Company”);
ZHANGJIAKOU TONGDA MINING SERVICE CO., LTD., a limited company organized under
the laws of the People’s Republic of China (“Adamant Subsidiary”); ADAMANT DRI
PROCESSING AND MINERALS GROUP, a publicly traded Nevada corporation and, through
one or more wholly-owned subsidiaries, owner of all of the outstanding shares of
the Adamant Subsidiary (the “Adamant”); and each of the SHAREHOLDERS of Adamant
set forth on Schedule 1 attached hereto and signatory hereto (each,
individually, an “Exiting Shareholder” and collectively, the “Exiting
Shareholders”). The Exiting Shareholders, together with the Vie Company and
Adamant, the “Parties”, and each, a “Party”).

 

WHEREAS, the Adamant Subsidiary, the Exiting Shareholders and the VIE Company
previously entered into the VIE Agreements (as defined herein), pursuant to
which the Adamant Subsidiary obtained the right and obligation to manage all
aspects of the operations of the VIE Company, which scope of authority included,
but was not limited to, the right to make all major decisions, the right to
manage the assets, capital and finances of the VIE Company, authority for all
decisions related to human resources, daily operation management and technical
support;

 

WHEREAS, under the VIE Agreements, the board of directors and shareholders of
the VIE Company were precluded from taking any actions without the consent of
the Adamant Subsidiary and, for accounting purposes, the operations were
consolidated on the financial statements of Adamant; and

 

WHEREAS, the Parties wish to terminate the VIE Agreements and unwind the
arrangements contemplated by the VIE Agreements, (i) returning control of the
operations to the board and shareholders of the VIE Company and (ii) releasing
the pledges of, and options to purchase, all of the equity in the VIE Company.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Termination of the VIE Agreements.

 

(a) Subject to the terms and conditions of this Termination Agreement, the VIE
Agreements are each hereby terminated as of the date first written above (the
“Termination Date”). From and after the Termination Date, the VIE Agreements
will be of no further force or effect, and the rights and obligations of each of
the Parties thereunder shall terminate.

 

(b) “VIE Agreements” means each of: (a) that certain Management Entrustment
Agreement dated as of May 9, 2011 by and between ZhangJiaKou TongDa Mining
Service Co., Ltd. and Zhuolu Jinxin Mining Co., Ltd.; (b) those certain
Exclusive Purchase Option Agreements dated as of May 9, 2011 by and among
ZhangJiaKou TongDa Mining Service Co., Ltd., Zhuolu Jinxin Mining Co., Ltd and
each of its shareholders; (c) those certain Powers of Attorney, dated as of May
9, 2011 from each of the shareholders of Zhuolu Jinxin Mining Co., Ltd; and (d)
those certain Equity Pledge Agreements dated as of May 9, 2011 between
ZhangJiaKou TongDa Mining Service Co., Ltd. and each of the shareholders of
Zhuolu Jinxin Mining Co., Ltd.

 

   

 

 

2. Termination Payment.

 

(a) As material consideration for the covenants, agreements, and undertakings of
the Parties under this Termination Agreement, contemporaneously with the
execution of this Termination Agreement the Exiting Shareholders hereby assign,
transfer and deliver, for cancellation upon surrender, the shares of Adamant
indicated on Schedule 1, free and clear of all security interests, liens,
pledges, encumbrances, charges, options, rights to acquire, proxies, voting
trusts or similar agreements, restrictions on transfer or adverse claims of any
kind, nature, or description whatsoever (“Liens”), (as defined below) (the
“Termination Payment”).

 

(b) It is acknowledged and confirmed by the VIE Company that the Exiting
Shareholders shall receive equity in the VIE Company in accordance with
negotiated arrangements among the Exiting Shareholders and the VIE Company (the
“VIE Share Issuance”), and, as such, will derive substantial direct and indirect
benefits from the transactions contemplated by the Termination Agreement.
Payment of the Termination Payment by the Exiting Shareholders is a condition
precedent to the VIE Share Issuance.

 

(c) The Exiting Shareholders each shall, and agrees to cooperate fully with the
other Parties to, effect: (a) delivery of the physical possession of the
certificates of registration (original) of the Adamant Shares; (b) provision of
the proper record relating to the cancellation of such Adamant Shares; and (c)
such approval and examination, registration and filling procedures required by
the laws of the PRC.

 

3. Mutual Release.

 

(a) In consideration of the covenants, agreements and undertakings of the
Parties under this Termination Agreement, each Party, on behalf of itself and
its respective present and former parents, subsidiaries, affiliates, officers,
directors, shareholders, members, successors and assigns (collectively,
“Releasors”) hereby releases, waives and forever discharges the other Parties
and their respective present and former, direct and indirect, parents,
subsidiaries, affiliates, employees, officers, directors, shareholders, members,
agents, representatives, permitted successors and permitted assigns
(collectively, “Releasees”) of and from any and all actions, causes of action,
suits, losses, liabilities, rights, debts, dues, sums of money, accounts,
reckonings, obligations, costs, expenses, liens, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands, of
every kind and nature whatsoever, whether now known or unknown, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, in law, admiralty or
equity (collectively, “Claims”), which any of such Releasors ever had, now have,
or hereafter can, shall, or may have against any of such Releasees for, upon, or
by reason of any matter, cause, or thing whatsoever from the beginning of time
through the date of this Termination Agreement arising out of or relating to the
VIE Agreements, except for any Claims relating to rights and obligations
preserved by, created by or otherwise arising out of this Termination Agreement.
Notwithstanding anything to the contrary contained herein, for avoidance of
doubt it is acknowledged and agreed that the VIE Company, as Releasor, hereby
releases, waives and forever discharges Adamant, Adamant Subsidiary and related
Releasees from Claims arising out of any contractual arrangements entered into
by VIE Company and third parties at any time during the effectiveness of the VIE
Agreements.

 

   

 

 

(b) Each Party, on behalf of itself and each of its respective Releasors,
understands that it may later discover Claims or facts that may be different
than, or in addition to, those that it or any other Releasor now knows or
believes to exist regarding the subject matter of the release contained in this
Section, and which, if known at the time of signing this Termination Agreement,
may have materially affected this Termination Agreement and such Party’s
decision to enter into it and grant the release contained in this Section.
Nevertheless, the Releasors intend to fully, finally and forever settle and
release all Claims that now exist, may exist or previously existed, as set forth
in the release contained in this Section, whether known or unknown, foreseen or
unforeseen, or suspected or unsuspected, and the release given herein is and
will remain in effect as a complete release, notwithstanding the discovery or
existence of such additional or different facts. The Releasors hereby waive any
right or Claim that might arise as a result of such different or additional
Claims or facts.

 

4. Representations and Warranties. Each Party hereby represents and warrants to
the other Party that:

 

(a) It has the requisite power and authority to enter into this Termination
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby; and has taken all actions required by law, its
organizational and governing documents (if applicable), or otherwise to
authorize the execution and delivery of this Agreement.

 

(b) This Termination Agreement has been executed and delivered by such Party and
(assuming due authorization, execution, and delivery by the other Party hereto)
constitutes the legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
and equitable principles related to or affecting creditors’ rights generally or
the effect of general principles of equity.

 

(c) The execution of this Termination Agreement, the consummation of the
transactions contemplated by this Termination Agreement and the performance of
its respective obligations under this Termination Agreement will not: (i)
violate any organizational or governing documents of such Party, as applicable,
(ii) require the consent of any third party or governmental entity under any
applicable laws; (iii) with or without notice, lapse of time or both, result in
the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which such Party is a party
or to which any of its assets, properties or operations are subject; (iv)
violate any provision of law, statute, rule, regulation or executive order to
which such Party is subject; or (v) violate any judgment, order, writ or decree
of any court applicable to such Party.

 

   

 

 

(d) It knows of no Claims against the other Party relating to or arising out of
the VIE Agreements that are not covered by the release contained in Section 4
and has neither assigned nor transferred any of the Claims released herein to
any person or entity and no person or entity has subrogated to or has any
interest or rights in any Claims.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 4
AND 5 OF THIS TERMINATION AGREEMENT, EACH PARTY HERETO ACKNOWLEDGES THAT, IN
ENTERING INTO THIS TERMINATION AGREEMENT, IT HAS NOT RELIED UPON ANY
REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY, OR ANY OTHER PERSON ON SUCH
OTHER PARTY’S BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 5.

 

5. Additional Representation and Warranties of Exiting Shareholders. Each of the
Exiting Shareholders hereby represents and warrants to the other Parties that:

 

(a) It is the record and exclusive beneficial owner of, and has paid in full the
subscribed registered capital with respect to, the shares of Adamant’s common
stock (the “Adamant Shares”) set forth opposite such shareholder’s name on
Schedule 1, with the right and authority to transfer freely such Adamant Shares.
As of the date hereof, the Adamant Shares are free and clear of all Liens.

 

(b) Upon delivery of any certificate or certificates duly assigned, representing
the same as herein contemplated, Adamant will receive good title to the Adamant
Shares, free and clear of all Liens.

 

THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 5 SHALL SURVIVE FOR
THE PERIOD EQUAL TO THE APPLICABLE STATUTE OF LIMITATIONS RELATING TO SAID
MATTERS.

 

6. Miscellaneous.

 

(a) Confidentiality. The Parties agree and shall cause their relevant personnel
to keep strict confidence of all the confidential matters of the other Parties
hereto except as required to be disclosed pursuant to U. S. securities laws,.
They shall not disclose the aforesaid information to any third party unless it
is required by the explicit provision of law, or the instruction of judicial or
governmental agencies or with consent of the other party, otherwise, the
disclosing party shall bear the relevant legal consequences. The confidentiality
obligation of the parties shall survive the termination of this Termination
Agreement.

 

(b) Public Announcements and Filings. Except as required by applicable U.S.
securities laws, none of the parties will issue any report, statement or press
release to the general public, trade or trade press, or to any third party
(other than its advisors and representatives in connection with the transactions
contemplated hereby) or file any document, relating to this Termination
Agreement and the transactions contemplated hereby, except as may be mutually
agreed by the parties. Copies of any such filings, public announcements or
disclosures, including any announcements or disclosures mandated by law or
regulatory authorities, shall be delivered to each party prior to the release
thereof.

 

   

 

 

(c) Governing Law; Dispute Resolution.

 

(i) The execution, effectiveness, construction, performance, amendment and
termination of this Termination Agreement and the resolution of disputes
hereunder shall be governed by the formally published and publicly available
laws of the PRC. Matters not covered by formally published and publicly
available laws of the PRC shall be governed by international legal principles
and practices.

 

(ii) This parties agree that any dispute arising from or in relation to this
Agreement shall first be settled by the friendly negotiation of both parties. If
the negotiation fails within 45 days, each party shall have the right to file
the dispute with China International Economic and Trade Arbitration Commission
(“CIETAC”) in Beijing for arbitration pursuant to the currently effective
arbitration rules of CIETAC at the time of application. This arbitration shall
be final and bind all parties and shall be enforceable in any court of competent
jurisdiction. The arbitration fees shall be borne by the losing party

 

(iii) Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

(d) Further Actions. Each of the Parties shall, and shall cause its respective
affiliates to, from time to time at the request of the other Party, without any
additional consideration, furnish the other Party such further information or
assurances, execute and deliver such additional documents, instruments and
conveyances, and take such other actions and do such other things, as may be
necessary or desirable to carry out the provisions of this Termination Agreement
and give effect to the transactions contemplated hereby.

 

(e) Specific Performance. Each Party acknowledges and agrees that (i) a breach
or threatened breach by such party of any of its obligations under this
Termination Agreement would give rise to irreparable harm to the other party for
which monetary damages would not be an adequate remedy and (ii) in the event of
a breach or a threatened breach by such Party of any such obligations, the other
Party will, in addition to any and all other rights and remedies that may be
available to such party at law, in equity or otherwise in respect of such
breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction, without any requirement to
post a bond or other security, and without any requirement to prove actual
damages or that monetary damages will not afford an adequate remedy. Each Party
agrees that it shall not oppose or otherwise challenge the appropriateness of
equitable relief or the entry by a court of competent jurisdiction of an order
granting equitable relief, in either case, consistent with the terms of this
Section 6(g).

 

   

 

 

(f) Third Party Beneficiaries. Except as expressly set forth in the second
sentence of this Section 6(f), this Termination Agreement benefits solely the
Parties hereto and their respective permitted successors and permitted assigns,
and nothing in this Termination Agreement, express or implied, confers on any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Termination Agreement. The Parties
hereby designate all Releasees as third-party beneficiaries of Section 3, having
the right to enforce such Sections.

 

(g) Assignment. No Party may assign, transfer or delegate any or all of its
rights or obligations under this Termination Agreement without the prior written
consent of the other Party; provided, however, that any Party may assign this
Termination Agreement to a successor-in-interest by consolidation, merger or
operation of law or to a purchaser of all or substantially all of the Party’s
assets. No assignment will relieve the assigning party of any of its obligations
hereunder. Any attempted assignment, transfer or other conveyance in violation
of the foregoing will be null and void. This Termination Agreement will inure to
the benefit of and be binding upon each of the Parties and each of their
respective permitted successors and permitted assigns.

 

(h) Entire Agreement. This Termination Agreement represents the entire agreement
between the Parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

(i) Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. This Agreement may by amended only by a writing signed by
all parties hereto.

 

(j) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument. Such executions may be transmitted to the Company
and/or the other Members by facsimile or other electronic transmission (e.g.
“pdf” or “tiff” or any electronic signature complying with the U.S. federal
ESIGN Act of 2000, including www.docusign.com), and such facsimile or other
electronic execution shall have the full force and effect of an original
signature.

 

[Remainder of Page Intentionally Left Blank; Signature Page follows]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the date first-above written.

 

ZHUOLU JINXIN MINING CO., LTD.   ZHANGJIAKOU TONGDA MINING SERVICE CO., LTD.    
      By: /s/ Jiazhen Liu   By: /s/ Jiazhen Liu Name: Jiazhen Liu   Name:
Jiazhen Liu Title: Legal Representative   Title: Legal Representative          
ADAMANT DRI PROCESSING AND MINERALS GROUP                 By: /s/ Ethan Chuang  
/s/ Changkui Zhu  Name: Ethan Chuang   CHANGKUI ZHU  Title: President          
On behalf of himself and the following Exiting Shareholders:              
Dongli Sun       Idea Vantage Limited       Meijie Wang       Southern Sleek
Limited       Southern Shine Limited       Sui Feng Limited       Talent Horse
Limited       Talent Lead Investments Limited       Trophy Journey Limited      
True Sino Enterprises Limited       True South Limited       United Ample
International Limited       Wealth Sino Trading Limited       Wisdom Thrive
Limited       Xingwang Shao

 

[Signature Page – Termination Agreement]

 

   

 

 

Schedule 1

 

Existing Shareholders

 

Shareholder Name  Address  Adamant Shares  Dongli Sun
 
  No. 55, Liulijing Xili
Chongwen District, Beijing, PRC  
   
 
111,499  
            Idea Vantage Limited  
 
  c/o Jiazhen Liu
Section 1, Apt 609, Building 7, Quxizhongli, Cheng
Hedong District, Tianjin, PRC  
 
   
 
 
 
2,049,828  
 
            Meijie Wang
 
  78-15, Pinganli, Gutaqu District, Jinzhou
Liaoning, PRC.  
   
 
66,899  
            Southern Sleek Limited  
 
  c/o Dengwei Gao
No. 14 Xiaoshichang, Jingwei Road
Hebei District, Tianjin, PRC  
 
   
 
 
 
116,833  
 
            Splendid Shine Limited
 
 
 

c/o Fengqin Ji

#7, Apt 201, Building One
97 Guangdongshanzhuang Rd.
Hedong District, Tianjin, PRC

 
 
   
 
 
 
436,900  
 
            Sui Feng Limited  
  c/o Junyan Tian
Hedong District, Tianjin, PRC  
   
 
452,641  
            Talent Horse Limited
 
 
  c/o Yuqin Wei
No. 3 Zhongxin Yixiang, Xiaodianzi, Zhangjiawo
Xiqing District, Tianjin, PRC  
 
   
 
 
 
80,804  
 
            Talent Lead Investments Limited  
 
  c/o Shaofeng Han
No. 6, Nanjingli Huzhuangzi, Shuanggang
Jinnan District, Tianjin, PRC  
 
   
 
 
 
80,804  
 
            Trophy Journey Limited
 
 
  c/o Lixin Shi
12818-3-501 Shiyou, North street, Nanpi County
Cangzhou, Hebei Province, PRC  
 
   
 
 
 
291,383  
 
            True Sino Enterprises Limited
 
 
  c/o Huiqin Wang
1-505 Haixing Huayuan, Shizilin Street
Hebei District, Tianjin, PRC  
 
   
 
 
 
90,248  
 
            True South Limited  
 
  c/o Xia Wang
Section 1, Apt.101, Building 2
Shiji Garden, Nanmenwai St.  
 
   
 
 
 
442,497  
 
            United Ample International Limited
 
 
  c/o Wenyan Yang
11-3-407, Guangxia Zhouli, Yangcun
Tianjin, PRC  
 
   
 
 
 
166,155  
 
            Wealth Sino Trading Limited  
 
  c/o Changqing Han
Section 65, Apt. 105 Yilin Rd., Kuanfuli
Hexi District, Tianjin, PRC  
 
   
 
 
 
704,147  
 
            Wisdom Thrive Limited
 
 
  c/o Jianxin Wei
82-1-101, Tangu, Tangu East Street, Changan District
Shjiazhuang, Hebei Province, PRC  
 
   
 
 
 
19,939  
 
            Xingwang Shao  
  No. 47, Caiyuan Street, Tanshan District, Tanan
Shandong, PRC  
   
 
44,600  
            Changkui Zhu  
  Section 1, Apt.202, Shenlan Apartment Building 2,
Nankai District, Tianjin,  
   
 
223,041  
               TOTAL ADAMANT SHARES:   5,378,219 

 



   

 

